
	
		I
		111th CONGRESS
		1st Session
		H. R. 1929
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the Fannie Mae and Freddie Mac Investigative
		  Commission to investigate the policies and practices engaged in by officers and
		  directors at Fannie Mae and Freddie Mac responsible for making the decisions
		  that led to the enterprises’ financial instability and the subsequent Federal
		  conservatorship of such enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 Fannie Mae and Freddie Mac
			 Investigative Commission Act.
		2.Definitions and
			 Findings
			(a)DefinitionsIn this Act:
				(1)The term Commission means the
			 Fannie Mae and Freddie Mac Investigative Commission established under section
			 3.
				(2)The term
			 Fannie Mae means the Federal National Mortgage Corporation.
				(3)The term
			 Freddie Mac means the Federal Home Loan Mortgage
			 Corporation.
				(b)FindingsCongress
			 finds the following:
				(1)With foreclosure activity increasing 81
			 percent in 2008, the mortgage foreclosure crisis has triggered the Nation’s
			 most significant economic downturn in recent history during which the stock
			 market has dipped to record lows. While neighborhoods continue to deteriorate
			 due to a loss of value, an estimated 8,000,000 homes are projected to enter
			 foreclosure in the next 4 years.
				(2)There is a need to fully document what went
			 wrong in the management of secondary market activities at Fannie Mae and
			 Freddie Mac that contributed to the misguided, potentially fraudulent policies
			 and practices that ultimately led to the Federal conservatorship of such
			 enterprises so that similar mismanagement and risky behavior will not be
			 repeated in the future.
				(3)The people of the
			 United States have suffered tremendous harm from the irresponsible, high risk,
			 and unregulated practices of the mortgage industry under the policies of Fannie
			 Mae and Freddie Mac.
				(4)The Federal
			 conservatorship of Fannie Mae and Freddie Mac may cost the American people
			 hundreds of billions of dollars, likely exceeding $200,000,000,000, making it
			 potentially the largest debt unjustly imposed on the taxpayers of the United
			 States in our Nation’s history.
				(5)The American
			 people, forced to shoulder the financial burden of the damage done to the
			 economy of the United States, deserve to know who made the decisions that
			 contributed to the crisis, what went wrong, and why.
				(6)Any executive
			 officers and members of the boards of directors at Fannie Mae and Freddie Mac
			 who may have exercised poor judgment, or committed wrongdoing, should be held
			 accountable for such judgments and actions.
				(7)In June 2003, Freddie Mac disclosed that it
			 had misstated its earnings by roughly $5,000,000,000 between the years 2000 and
			 2002 to smooth the appearance of quarterly volatility in earnings and to meet
			 Wall Street expectations.
				(8)In December 2004,
			 the Securities and Exchange Commission found that Fannie Mae had violated
			 accounting rules and needed to restate its earnings by recording a loss of up
			 to $9,000,000,000 from 2001 to 2004.
				(9)For nearly two
			 decades the shareholders of Fannie Mae and Freddie Mac and the employees and
			 directors of the boards of these enterprises have enjoyed large dividends,
			 bonuses, salaries, and other compensation based on policies and practices that
			 may have been misguided or fraudulent.
				(10)In 2007, former Freddie Mac Chairman and
			 Chief Executive Richard Syron received millions of dollars in compensation,
			 despite the fact that the enterprise’s stock lost half its value.
				(11)In 2007, former Fannie Mae President and
			 Chief Executive Daniel Mudd received millions of dollars in
			 compensation.
				(12)Previous investigations of Fannie Mae and
			 Freddie Mac have focused on accounting fraud, but there have not been any
			 investigations on the full range of policies, practices, and high risk board
			 decisions that contributed to and exacerbated our Nation's housing crisis.
				(13)According to the Office of Federal Housing
			 Enterprise Oversight, regulation allowed Freddie Mac and Fannie Mae to operate
			 with just $83.2 billion of capital at the end of 2007, even though it supported
			 $5.2 trillion of debt and guarantees.
				(14)The boards of
			 directors of Fannie Mae and Freddie Mac have been held harmless throughout the
			 Nation's housing crisis, despite having the authority to create and influence
			 many of the policies of such enterprises.
				(15)The involvement
			 of the boards of directors in the policies of Fannie Mae and Freddie Mac has
			 been shrouded in secrecy, as their policymaking decisions have not been
			 publicly disclosed, despite the public protections and public benefits their
			 enterprises receive.
				3.EstablishmentThere is established a commission to be
			 known as the Fannie Mae and Freddie Mac Investigative
			 Commission.
		4.Duty of the
			 Commission
			(a)In
			 generalThe Commission shall
			 investigate, determine, and make recommendations to Congress with respect to
			 the policies, practices, and board decisions of Fannie Mae and Freddie Mac
			 subsequent to the actions of the Resolution Trust Corporation during the late
			 1980s and from the 1990s through the present that led to the enterprises’
			 financial instability and the subsequent Federal conservatorship of such
			 enterprises.
			(b)Specific
			 topicsIn carrying out its
			 duty under subsection (a), the Commission shall address and analyze, by year,
			 beginning in 1990 and through the present, the following:
				(1)The appropriate
			 role of Fannie Mae and Freddie Mac in expanding homeownership and the
			 appropriate role in helping the housing market recover nationwide.
				(2)Fannie Mae and
			 Freddie Mac’s involvement, if any, in the development of faulty risk standards
			 and accounting practices and the creation and proliferation of the securitized
			 mortgage instrument, and how such instrument affected the solvency of such
			 enterprises.
				(3)The role of the boards of directors of
			 Fannie Mae and Freddie Mac in developing and voting for the investment,
			 accounting, and contracting policies of such enterprises, particularly as they
			 relate to risk assessments, subprime mortgages, and the international
			 securitization of mortgages.
				(4)Any board members, working committees, or
			 executive officers responsible for making the decisions to adapt or change risk
			 assessments or grow Fannie Mae and Freddie Mac’s portfolios of subprime
			 mortgage loans, a summary of actual board votes on the same, and the process
			 that led to such decisions.
				(5)The decisions of
			 the boards or executive officers of Fannie Mae and Freddie Mac that contributed
			 or may have contributed to the overvaluation of risky mortgage investments in
			 the stock market and, later, to the growth of the subprime mortgage
			 industry.
				(6)The annual
			 compensation, including all forms of compensation, stock options, and other
			 financial benefits accrued to each of Fannie Mae and Freddie Mac's executive
			 officers and members of the boards of directors.
				(7)Such other matters
			 that the Congress may place before the Commission.
				5.Membership
			(a)Number and
			 appointment
				(1)In
			 generalThe Commission shall be composed of 8 members, appointed
			 as follows:
					(A)Two members
			 appointed by the Speaker of the House of Representatives.
					(B)Two members
			 appointed by the minority leader of the House of Representatives.
					(C)Two members
			 appointed by the majority leader of the Senate.
					(D)Two members
			 appointed by the minority leader of the Senate.
					(2)QualificationsMembers of the Commission shall be
			 individuals who are of recognized standing and distinction in the areas of
			 banking, securities, and finance regulation, consumer advocacy and fair housing
			 programs, and in the mortgage industry.
				(3)Conflict of
			 interestMembers of the
			 Commission shall not have a conflict of interest that is relevant to any matter
			 the Commission is required to investigate under section 4.
				(4)Deadline for
			 appointmentMembers of the
			 Commission shall be appointed not later than 90 days after the date of
			 enactment of this Act.
				(5)ChairpersonThe
			 Chairperson of the Commission shall be designated by the Speaker of the House
			 of Representatives at the time of appointment.
				(b)Terms
				(1)In
			 generalEach member shall be appointed for the life of the
			 Commission.
				(2)VacanciesA
			 vacancy on the Commission shall—
					(A)not affect the
			 power of the remaining members to execute the duty of the Commission;
			 and
					(B)be filled in the
			 manner in which the original appointment was made.
					(c)Compensation
				(1)Rates of Pay;
			 Travel ExpensesEach member
			 shall serve without pay, except that each member shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions under subchapter I of chapter 57 of title 5, United States
			 Code.
				(2)Prohibition of
			 Compensation of Federal EmployeesNotwithstanding paragraph (1),
			 any member of the Commission who is a full-time officer or employee of the
			 United States may not receive additional pay, allowances, or benefits because
			 of service on the Commission.
				(d)Meeting
			 requirements
				(1)Frequency
					(A)Quarterly
			 meetingsThe Commission shall
			 meet at least quarterly.
					(B)Additional
			 meetingsIn addition to quarterly meetings, the Commission shall
			 meet at the call of the Chairperson or a majority of its members.
					(2)QuorumFive
			 members of the Commission shall constitute a quorum, but a lesser number may
			 hold hearings.
				(3)Meeting by
			 telephone or other appropriate technologyMembers of the
			 Commission are permitted to meet using telephones or other suitable
			 telecommunications technologies provided that all members of the Commission can
			 fully communicate with all other members simultaneously.
				6.Director and Staff
			 of Commission; Experts and Consultants
			(a)Director
				(1)AppointmentThe
			 Commission shall have a Director who shall be appointed by the Chairperson with
			 the approval of the Commission.
				(2)CredentialsThe Director shall have experience in the
			 areas of banking, securities, and finance regulation, specifically in the
			 mortgage industry, consumer advocacy, and fair housing programs.
				(3)SalaryThe
			 Director shall be paid at a rate determined by the Chairperson with the
			 approval of the Commission, except that such rate may not exceed the rate of
			 basic pay for GS–15 of the General Schedule.
				(b)StaffWith
			 the approval of the Chairperson, the Director may appoint and fix the pay of
			 additional qualified personnel as the Director considers appropriate.
			(c)Experts and
			 consultantsWith the approval of the Commission, the Director may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, but at rates for individuals not to exceed the daily
			 equivalent of the maximum annual rate of basic pay for GS–15 of the General
			 Schedule.
			(d)Staff of Federal
			 AgenciesUpon request of the Commission, Chairperson, or
			 Director, the head of any Federal department or agency may detail, on a
			 nonreimbursable basis, any of the personnel of that department or agency to the
			 Commission to assist the Commission in carrying out its duty under this Act.
			7.Powers of
			 Commission
			(a)Hearings and
			 sessionsThe Commission may, for the purposes of carrying out
			 this Act, hold hearings, sit and act at such times and such places, take
			 testimony, and receive evidence as the Commission considers appropriate.
			(b)Subpoena
			 power
				(1)In
			 generalThe Commission may issue a subpoena to require the
			 attendance and testimony of witnesses and the production of evidence relating
			 to any matter under investigation by the Commission.
				(2)Issuance and
			 signatureSubpoenas issued under paragraph (1) shall bear the
			 signature of the Chairperson of the Commission and shall be served by any
			 person or class of persons designated by the Chairperson for that
			 purpose.
				(3)EnforcementIf
			 a person refuses to obey a subpoena issued under paragraph (1), the Commission
			 may apply to a United States district court for an order requiring that person
			 to appear before the Commission to give testimony, produce evidence, or both,
			 relating to the matter under investigation. The application may be made within
			 the judicial district where the hearing is conducted or where that person is
			 found, resides, or transacts business. Any failure to obey the order of the
			 court may be punished by the court as civil contempt.
				(c)Powers of
			 Members and agentsAny member
			 or agent of the Commission may, if authorized by the Commission, take any
			 action which the Commission is authorized to take under this Act.
			(d)Obtaining
			 official dataThe Commission
			 may secure directly from any department or agency of the United States
			 information necessary to enable it to carry out its duty under this Act. Upon
			 request of the Chairperson, the head of that department or agency shall furnish
			 that information to the Commission.
			(e)Physical
			 facilities and equipmentThe Architect of the Capitol, in
			 consultation with the appropriate entities in the legislative branch, shall
			 locate and provide suitable facilities and equipment for the operation of the
			 Commission on a nonreimbursable basis.
			(f)Administrative
			 support servicesUpon request of the Commission, the Architect of
			 the Capitol and the Administrator of the General Services shall provide to the
			 Commission on a nonreimbursable basis such administrative support services as
			 the Commission may request in order for the Commission to carry out its duty
			 under this Act.
			(g)Bylaws, rules,
			 and regulationsThe Commission may adopt, amend, and repeal
			 bylaws, rules, and regulations governing the conduct of its business and the
			 performance of its duties.
			(h)Commission
			 RecordsThe Commission shall
			 keep accurate and complete records of its doings and transactions which shall
			 be made available for public inspection, and for the purpose of audit and
			 examination by the Comptroller General or his designee.
			8.Information from
			 Freddie Mac, Fannie Mae, and the FHFA
			(a)EnterprisesFannie Mae and Freddie Mac shall provide
			 full and prompt access to the Commission to any books, records, and other
			 information requested for the purposes of carrying out its duty under this Act.
			(b)FHFAUpon
			 request of the Commission, the Director of the Federal Housing Finance Agency
			 shall provide access to any information necessary to assist the Commission in
			 carrying out its duty under this Act.
			9.ReportNot later than 12 months after the date on
			 which all initial members are appointed, the Commission shall submit to
			 Congress a final report containing a detailed statement of the findings,
			 conclusions, and recommendations of the Commission.
		10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Commission such sums as may be necessary
			 for fiscal year 2010 to carry out this Act.
		11.TerminationThe Commission shall terminate following the
			 submission and presentation of its final report and recommendations under
			 section 9, but not later than 30 days after such submission and
			 presentation.
		
